Exhibit 10.1

 

LOGO [g280851ex101logo.jpg]   Lamb Weston   T 208 938 1047   599 South
Rivershore Lane   F 208 388 4299   Eagle, ID 83616      

www.lambweston.com

 

Personal & Confidential

November 8th, 2016

Dear Rob:

It is my pleasure to offer you the position of Chief Financial Officer, Lamb
Weston with a start date of TBD. The details of this offer are as follows:

 

  •   Annual Salary: $500,000 payable biweekly, less required withholdings and
authorized deductions.

 

  •   Annual Incentive: You will be eligible to participate in the annual
incentive program, in accordance with the plan’s provisions as they exist from
time-to-time. Your incentive opportunity will be targeted at 80% of eligible
earnings, prorated from your hire date. You will receive plan documents
outlining the specifics of the incentive plan.

 

  •   Annual Equity Program: You will be eligible to participate in the
company’s annual equity program. All grant recommendations are based upon
individual and company performance and subject to approval from the Human
Resources Committee of the Board of Directors. The annual grant value for this
position is currently targeted at $1,000,000.

 

  •   Sign On Restricted Stock Units: Upon the approval of the Human Resources
Committee of the Board of Directors, or its Delegate, you will receive a grant
of restricted stock units (RSUs) valued at $500,000 subject to the provisions of
the company’s current Stock Plan (or a successor plan). These RSUs will vest on
the third anniversary of the grant date.

 

  •   Relocation: You will be eligible for the Lamb Weston Relocation Program,
which includes a transition support payment in accordance with the attached
relocation guidebook. This is considered compensation. This payment will be tax
assisted. The attached Relocation Benefits Summary outlines the details of this
program.

 

  •   Change-in-Control: In the event:

 

  (1) Of a sale of the Lamb Weston business to a third party prior to its
spin-off from ConAgra Foods, Inc.;



--------------------------------------------------------------------------------

LOGO [g280851ex101logo.jpg]   Lamb Weston   T 208 938 1047   599 South
Rivershore Lane   F 208 388 4299   Eagle, ID 83616      

www.lambweston.com

 

 

  (2) The spin-off of the Lamb Weston business from ConAgra Foods, Inc. does not
occur on or before December 31, 2016; or

 

  (3) The spin-off of the Lamb Weston business from ConAgra Foods, Inc. does
occur but a Change in Control of Lamb Weston Holdings, Inc. occurs prior to the
date such company’s Board of Directors (the “Board”) approves a change in
control severance program for the benefit of executive officers, you will
receive a lump sum payment equal to two times your Target Cash Compensation.
“Target Cash Compensation” shall equal the sum of your annual base salary plus
your target bonus as a percentage of your annual base salary for the fiscal year
in which the triggering event in clause (1)-(3) occurs, provided you experience
an involuntary separation from service (as described in Treasury Regulation
Section 1.409A-1(n)(1)) without Cause and such involuntary separation from
service occurs within eighteen (18) months following the applicable event. The
lump sum payment will be made within 60 days following your separation from
service.

Change in Control of Lamb Weston Holdings, Inc. means one of the following
events: (1) individuals who constitute the Board immediately following the
spin-off cease to constitute at least a majority of the Board, with exceptions
made for anyone becoming a director with the approval of a majority of the
incumbent directors; or (2) consummation of a reorganization, merger or
consolidation in which Lamb Weston Holdings, Inc.’s stockholders do not retain
more than 50% of the voting power of the resulting company.

“Cause” means personal dishonesty, incompetence, willful misconduct, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule, or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order, the
willful commission of any act that in the judgment of the Board would likely
cause substantial economic damage to Lamb Weston Holdings, Inc. or substantial
injury to its business reputation, or material breach of any provision of any
agreement between you and Lamb Weston Holdings, Inc. or ConAgra Foods, Inc.

 

  •   Vacation: You will be eligible for four weeks of vacation.

 

  •   Benefits and Retirement Program: You will be eligible to participate in
the company’s benefit and retirement programs, which are summarized on the
attached. Additional details concerning these programs are set forth in official
plan documents, which will control, should there be any conflict with this
letter.

 

  •   Contingency: This offer is contingent upon your successful completion of
our pre-employment drug screening and comprehensive background screening.



--------------------------------------------------------------------------------

LOGO [g280851ex101logo.jpg]   Lamb Weston   T 208 938 1047   599 South
Rivershore Lane   F 208 388 4299   Eagle, ID 83616      

www.lambweston.com

 

 

Upon acceptance of this offer, please sign an original copy of this letter and
complete any attached addendums, if applicable, and return with the signed
letter within three days of receipt, acknowledging your acceptance and
anticipated employment date. Your Human Resource Representative will be in
contact with you prior to your first day of employment, or you may contact Jamie
Davison at 402-240- 4217.

We look forward to your favorable response, which you can indicate by signing
and returning a copy of this letter. Rob, you’ve made an excellent choice and I
look forward to your joining the team. I am confident you will have the
opportunity to find a successful and personally rewarding career at Lamb Weston.
Please telephone Kristal Hansen at 402-240-1641 if you have any questions about
our offer.

Sincerely,

Tom Werner

CEO, Lamb Weston

Offer Acceptance

I accept this offer of employment. In so doing, I understand and agree that my
employment with Lamb Weston is at will, that I am not employed for any specified
duration and that my employment may be terminated by myself, or the Company at
any time, with or without cause and with or without notice.

 

Signature   /s/ Robert M. McNutt   Date   11/9/16    

 

   

 

 